DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
As per applicant amendments and arguments noted in the remarks of 06/29/20220, claims 1, 4, 8 have been amended. Claims 9-12 are newly added. Applicant further argues that Moon fails to disclose a wake-up relay electrically connected to the power adjustment device and the power adjustment device is separate from the BMS. Moon lacks a power management device, and further, the wake-up relay of Moon is connected to a junction box and to the BMS, and not to a power adjustment device. As discussed in the last interview held on 6/14/2022 together with the amendment and argument made above, the previous rejections have been withdrawn. In addition to that, in response to the non-statutory double patenting rejections, applicant filed a terminal disclaimer disclaiming the terminal potion of any paten granted on the present application which would extend beyond the expiration of US 11, 271,256; hence the non-statutory double patenting rejections have been withdrawn.
TERMINAL DISCLAIMER
The terminal disclaimer filed on 06/29/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 11,271,256 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


REASONS FOR ALLOWANCE
	The following is the examiner’s statement of reasons for allowance. The prior art, and any art of record does not disclose or suggest the following Claims 1 and 6 limitations: “… a power adjustment device configured to adjust the uninterrupted external power and the power of the battery …  the power adjustment device receives a driving power from the uninterrupted external power when the battery module is in a charge state, and from the battery module when the battery module is in a discharge state, and wherein the power adjustment device is separate from the BMS …” in combination with the remaining claim elements as set forth in Claims 1, 6 and their depending claims 2-5, 9-10; and 7-8, 11-12 respectively.
Therefore claims 1-12 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928. The examiner can normally be reached Monday-Friday 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YALKEW FANTU/
Primary Examiner, Art Unit 2859